Title: From Thomas Jefferson to William Short, 23 March 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 23. 1793.

As my public letter of Oct. 14. 1792. required you to leave the Hague immediately on another business, I have addressed no other to you since that date. In the mean time I have received your Nos. 103. 107 to 117 inclusive and 119 to 122. inclusive and it is chiefly to acknolege these, and place your mind at ease with respect to them, that I write the present, as it is so uncertain how it may be conveyed to you from Lisbon that nothing confidential can be trusted to it. Tell Mr. Carmichael that I have still but one letter from him. Newspapers for yourself and Mr. Carmichael will go to Lisbon, whatever their fate may be afterwards.
Appearances indicate a very general war in Europe. If the powers there leave us in the full enjoyment of the rights of neutrality, neutrality will be our plan. We expect from our ministers and consuls their utmost vigilance to protect our vessels in these rights, and to prevent other vessels from usurping our flag, which usurpation tends to commit us with foreign nations, to provoke rigorous scrutinies of the vessels truly ours in order to discover the counterfeits, and to take business from us.—Joseph Yznardi junr. is appointed our Consul at Cadiz, Robert Montgomery at Alicant, and Michael Murphy at Malaga. Be pleased to remember to forward your account immediately after the 30th. of June. I am with great & sincere esteem Dear Sir your friend & servt

Th: Jefferson

